Citation Nr: 0609276	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  02-14 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a hearing at the RO in 
February 2003.  This matter was previously before the Board 
and was remanded in January 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There are no service records or other corroborative 
evidence to confirm that the veteran had actual duty or 
visitation in Vietnam; he was not present within the 
boundaries of the Republic of Vietnam during active service.

3..  Diabetes mellitus was not manifested during the 
veteran's active service or for many years thereafter, nor is 
diabetes mellitus otherwise related to any incident of his 
active duty, including alleged exposure to Agent Orange.

4.  A psychiatric disability, to include a dysthymic 
disorder, was not manifested during service or for many years 
thereafter, nor is a psychiatric disability, to include a 
dysthymic disorder, otherwise related to such service.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to be incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
11123, 1113, 1116, 1131, 1154(b), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 
3.309 (2005); VAOPGCPREC 7-93; VAOPGCPREC 27-97.

2.  A psychiatric disability, to include a dysthymic 
disorder, was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2005 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The letter also 
directed the veteran to tell the VA about any additional 
information or evidence that he wanted the VA to try to get 
for him in relation to his case and explicitly directed the 
veteran to send any pertinent evidence he had in his 
possession.  The Board finds that this letter fulfills VA's 
duties to notify the veteran.  The veteran has been notified 
of the evidence needed to substantiate his claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Id.; Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

In this case, the January 2005 VCAA letter sent to the 
veteran directed him to submit to the VA any other evidence 
or information that the pertained to his claim.  Thus, the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection for the 
claimed disabilities, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records, including 
several VA examination reports.  The Board finds that, with 
no medical evidence of relevant abnormal findings in the 
service medical records or for more many years thereafter, 
and with no competent evidence of a link between the 
veteran's diabetes or psychiatric disorder and service, 
another examination or a medical opinion at this late date is 
not warranted.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, for veteran's 
who have served 90 days or more of active service during a 
war period or after December 31, 1946, certain chronic 
disabilities, such as Diabetes Mellitus, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Diabetes Mellitus

The Board acknowledges that the veteran contends that he 
suffers from diabetes mellitus resulting from Agent Orange 
exposure during his Vietnam era service.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e), as to veteran's who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The Board 
notes that Diabetes Mellitus II is included in the list of 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e).

The Board notes that 38 C.F.R. § 3.307(a)(6)(iii) states, in 
part, that service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  VA's General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam. Service in another location, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  In sum, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The veteran contends that his plane landed in Vietnam and was 
there for several hours during his flight to Thailand.  He 
does not contend, nor do his service personnel records show, 
that he actually served in the Republic of Vietnam.  VA has 
attempted to obtain documentation corroborating the veteran's 
allegations that his plane landed in Vietnam on the way to 
Thailand.  The RO specifically requested that the National 
Personnel Records Center (NPRC) send all relevant records 
that might contain flight schedules in order to confirm that 
the veteran's plane allegedly stopped over in Vietnam on a 
flight to Thailand.  The NPRC responded by stating that it 
had conducted an extensive and thorough search of its records 
and it was unable to locate the records requested.  The NPRC 
noted that either the records do not exist or the NPRC did 
not have them, and that further efforts to locate the records 
at the NPRC would be futile.  

The Board acknowledges the veteran's representative's request 
that unit records should be requested in order to attempt to 
verify the veteran's allegation.  However, the Board remanded 
this appeal in January 2005 for the specific purpose of 
instructing the RO to attempt to confirm the veteran's 
allegation of a flight landing in Vietnam for a few hours 
while enroute to Thailand.  The RO's subsequent request to 
the NPRC was sufficiently broad to cover all possible sources 
of documentation as it requested all relevant records which 
might contain flight schedules.  As the NPRC has responded 
and stated that no such records exist, and the veteran has 
not submitted any buddy statement or other corroborative 
evidence, the Board finds that there is no persuasive 
evidence of record showing that the veteran was ever 
physically present in the Republic of Vietnam during the 
presumptive period.

As noted above, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are specifically limited to those 
individuals who were actually physically present in the 
boundaries of the Republic of Vietnam at some point during 
service.  The record does not demonstrate that the veteran 
ever physically visited or had duty in the Republic of 
Vietnam.  Because the veteran does not meet the criteria of 
having "service in the Republic of Vietnam" for purposes of 
38 C.F.R. § 3.307(a)(6)(iii), his service connection claim 
must fail on the basis of the presumptive regulations.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  

As for establishing service connection on a direct basis, the 
Board notes that there is no medical evidence suggesting that 
the veteran's diabetes mellitus was manifested during his 
period of active duty service or for many years thereafter.  
Service medical records, including his August 1967 separation 
examination report, are negative for any findings relating to 
diabetes.  There is no post-service medical evidence of 
diabetes mellitus until 1996, decades after the veteran's 
discharge from active service in 1967.  There is therefore no 
basis for granting service connection for diabetes mellitus 
based on the one-year presumption law and regulation.  
38 C.F.R. § 3.307, 3.309.  There is also no medical evidence 
suggesting a nexus between diabetes and any remote incident 
of service.  38 C.F.R. § 3.303(d). 

In summary, there are no service records or other 
corroborative evidence to confirm that the veteran had actual 
duty or visitation in Vietnam.  That is, he was not present 
within the boundaries of the Republic of Vietnam during 
active service.  Diabetes mellitus was not manifested during 
service or for many years thereafter, nor is there competent 
evidence that links the veteran's diabetes to any incident of 
service, including alleged exposure to Agent Orange.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
service connection for diabetes mellitus.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); also see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Psychiatric Disability

Although current medical evidence indicates that the veteran 
suffers from a psychiatric disability, including dysthymic 
disorder, his service medical records are negative for any 
psychiatric complaints or diagnoses, and the record contains 
no competent evidence etiologically relating a current 
psychiatric disorder to the veteran's period of active duty.

The veteran's service medical records contain no evidence of 
psychiatric complaints, treatment or diagnoses.  
Additionally, his August 1967 separation examination report 
reflects that the veteran denied trouble sleeping, frequent 
or terrifying nightmares, depression or excessive worry, loss 
of memory or amnesia, and nervous trouble of any sort.  On 
clinical examination, the veteran's psychiatric status was 
normal.  There post-service medical and psychiatric evidence 
of record is devoid of the contended causal relationship 
between the veteran's current psychiatric disorder and 
service.  The October 2000 VA examination report shows that 
the veteran stated that he "self-diagnosed" his depression 
in 1988 and that a private medical doctor "agreed with 
him", but there is no evidence of record to support this 
contention.  In fact, the earliest medical documentation of 
record of depression and other psychiatric disorders, 
including dysthymic disorder, is not until 2000.  Little 
probative weight can be given to this statement, considering 
that "the connection between what a physician said and the 
layman's account of what he purportedly said," when filtered 
through a "layman's sensibilities" is "attenuated and 
inherently unreliable."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); see also Dean v. Brown, 8 Vet. App. 449 
(1995).  In any event, the veteran was still discharged from 
service decades earlier than the alleged diagnosis and there 
is still no evidence of record showing that such disability 
is etiologically related to his active duty service.  As 
such, service connection for a psychiatric disability, to 
include dysthymic disorder, is not warranted. 

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, the benefit of 
the doubt doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; Ortiz, 
supra.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a psychiatric disorder, to include a 
dysthymic disorder, is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


